Exhibit 10.13

 

Form of Option Agreement

 

SIZMEK INC.

 

2014 INCENTIVE AWARD PLAN

 

STOCK OPTION GRANT NOTICE AND

STOCK OPTION AGREEMENT

 

Sizmek Inc., a Delaware corporation (the “Company”), pursuant to its 2014
Incentive Award Plan (the “Plan”), hereby grants to the holder listed below
(“Holder”), an option to purchase the number of shares of the Company’s Common
Stock (the “Shares”) set forth below (the “Option”). This Option is subject to
all of the terms and conditions set forth herein and in the Stock Option
Agreement attached hereto as Exhibit A (the “Stock Option Agreement”) and the
Plan, each of which are incorporated herein by reference.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Stock Option Agreement.

 

Holder:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Exercise Price per Share:

 

$

 

 

 

Total Exercise Price:

 

$

 

 

 

Total Number of Shares Subject to the Option:

 

Shares

 

 

 

Expiration Date:

 

 

 

 

 

Type of Option:

 

o Incentive Stock Option

 

o Non-Qualified Stock Option

 

 

 

Vesting Schedule:

 

Subject to the terms of the Stock Option Agreement, the Option shall vest
[VESTING TERMS TO BE SPECIFIED IN INDIVIDUAL AGREEMENTS], provided that Holder
shall not have had a Termination of Service prior to such vesting dates.

 

By his or her signature below, Holder agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice. 
Holder has reviewed the Stock Option Agreement, the Plan and this Grant Notice
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Grant Notice and fully understands all provisions of this
Grant Notice, the Stock Option Agreement and the Plan.  Holder has been provided
with a copy or electronic assess to a copy of the prospectus for the Plan. 
Holder hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Stock Option Agreement.  The Award is subject to the
terms and conditions of the Plan which are incorporated herein by reference.  In
the event of any inconsistency between the Plan and the Stock Option Agreement,
the terms of the Plan shall control.

 

Holder acknowledges that his acceptance of the terms and conditions of the Plan,
the Stock Option Agreement and this Grant Notice by his signature below is a
condition to the receipt of this Option.  As a result, unless otherwise
determined by the Administrator, in the event Holder does not sign this Grant
Notice in the space indicated below and return the executed Grant Notice to the
Company within sixty (60) days of receipt of this Grant Notice, this Option
shall be forfeited and Holder shall have no further rights thereto.

 

SIZMEK INC.

 

HOLDER

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO STOCK OPTION GRANT NOTICE

 

STOCK OPTION AGREEMENT

 

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, the Company has granted
to Holder an Option to purchase the number of shares of Common Stock indicated
in the Grant Notice, subject to all of the terms and conditions set forth in
this Agreement, the Grant Notice and the Plan.

 

ARTICLE I
GRANT OF OPTION

 

1.1                               Grant of Option.  In consideration of Holder’s
past and/or continued employment with or service to the Company or a Parent or
Subsidiary and for other good and valuable consideration, effective as of the
Grant Date set forth in the Grant Notice (the “Grant Date”), the Company
irrevocably grants to Holder the Option to purchase all or any part of the
number of Shares set forth in the Grant Notice, upon the terms and conditions
set forth in the Plan, the Grant Notice and this Agreement.  Unless designated
as a Non-Qualified Stock Option in the Grant Notice, the Option shall be an
Incentive Stock Option to the maximum extent permitted by law.

 

1.2                               Exercise Price.  The exercise price of the
Shares subject to the Option shall be as set forth in the Grant Notice, without
commission or other charge; provided, however, that the price per Share of the
Shares subject to the Option shall not be less than 100% of the Fair Market
Value of a Share on the Grant Date.  Notwithstanding the foregoing, if this
Option is designated as an Incentive Stock Option and Holder is a Greater Than
10% Stockholder, the price per Share of the Shares subject to the Option shall
not be less than 110% of the Fair Market Value of a Share on the Grant Date.

 

ARTICLE II

 

PERIOD OF EXERCISABILITY

 

2.1                               Commencement of Exercisability.  Subject to
the terms and conditions of this Agreement, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Vesting
Schedule set forth in the Grant Notice.  No portion of the Option which has not
become vested and exercisable at the date of Holder’s Termination of Service
shall thereafter become vested and exercisable, except as may be otherwise
provided in the Grant Notice or provided by the Administrator or as set forth in
a written agreement between the Company and Holder.

 

2.2                               Duration of Exercisability.  The installments
provided for in the vesting schedule set forth in the Grant Notice are
cumulative.  Each such installment which becomes vested and exercisable pursuant
to the vesting schedule set forth in the Grant Notice shall remain vested and
exercisable until it becomes unexercisable under Section 2.3.

 

2.3                               Expiration of Option.  The Option may not be
exercised to any extent by anyone after the first to occur of the following
events:

 

(a)                                 The expiration of ten years from the Grant
Date;

 

A-1

--------------------------------------------------------------------------------


 

(b)                                 If this Option is designated as an Incentive
Stock Option and Holder was a Greater Than 10% Stockholder at the time the
Option was granted, the expiration of five years from the Grant Date;

 

(c)                                  The expiration of three months following
the date of Holder’s Termination of Service, unless such termination occurs by
reason of Holder’s death, Disability or for Cause;

 

(d)                                 The expiration of one year from the date of
Holder’s death if Holder dies prior to his or her Termination of Service or
within three months after his or her Termination of Service (unless such
Termination of Service occurs by reason of Holder’s discharge for Cause);

 

(e)                                  The expiration of one year from the date of
Holder’s Termination of Service by reason of Holder’s Disability; or

 

(f)                                   The date of Holder’s Termination of
Service by the Company for Cause.

 

If the Option is an Incentive Stock Option, note that, to obtain the federal
income tax advantages associated with an “incentive stock option,” the Code
requires that at all times beginning on the date of grant of the Option and
ending on the day three months before the date of Option’s exercise, Holder must
be an Employee of the Company or a Subsidiary, except in the event of Holder’s
death or Disability.  The Company has provided for extended exercisability of
Holder’s Option under certain circumstances for Holder’s benefit but cannot
guarantee that Holder’s Option will necessarily be treated as an “incentive
stock option” if Holder continues to be employed by or provide services to the
Company or an affiliate as a Consultant or Director after Holder’s employment
terminates or if Holder otherwise exercises its options more than three months
after the date Holder’s employment terminates.

 

2.4                               Special Tax Consequences.  Holder acknowledges
that, to the extent that the aggregate Fair Market Value (determined as of the
time the Option is granted) of all Shares with respect to which Incentive Stock
Options, including the Option, are exercisable for the first time by Holder in
any calendar year exceeds $100,000, the Option and such other options shall be
Non-Qualified Stock Options to the extent necessary to comply with the
limitations imposed by Section 422(d) of the Code.  Holder further acknowledges
that the rule set forth in the preceding sentence shall be applied by taking the
Option and other “incentive stock options” into account in the order in which
they were granted, as determined under Section 422(d) of the Code and the
Treasury Regulations thereunder, and the Fair Market Value of stock shall be
determined as of the time the respective Options were granted.

 

ARTICLE III

 

EXERCISE OF OPTION

 

3.1                               Person Eligible to Exercise.  Except as
provided in Section 4.1, during the lifetime of Holder, only Holder may exercise
the Option or any portion thereof, unless it has been disposed of pursuant to a
DRO.  After the death of Holder, any exercisable portion of the Option may,
prior to the time when the Option becomes unexercisable under Section 2.3, be
exercised by Holder’s personal representative or by any person empowered to do
so under the deceased Holder’s will or under the then applicable laws of descent
and distribution.

 

3.2                               Partial Exercise.  Any exercisable portion of
the Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 2.3.

 

A-2

--------------------------------------------------------------------------------


 

3.3                               Manner of Exercise.  The Option, or any
exercisable portion thereof, may be exercised solely by delivery to the
Secretary of the Company (or any third party administrator or other person or
entity designated by the Company) of all of the following prior to the time when
the Option or such portion thereof becomes unexercisable under Section 2.3:

 

(a)                                 A written or electronic notice signed by
Holder or any other person then entitled to exercise the Option or portion
thereof, stating that the Option or portion thereof is thereby exercised, such
notice complying with all applicable rules established by the Administrator. 
Such notice shall be substantially in the form attached as Exhibit B to the
Grant Notice (or such other form as is prescribed by the Administrator);

 

(b)                                 The receipt by the Company of full payment
for the Shares with respect to which the Option or portion thereof is exercised,
including payment of any applicable withholding tax, as provided under Sections
3.4 and 3.5;

 

(c)                                  Any other written representations as may be
required in the Administrator’s reasonable discretion to evidence compliance
with the Securities Act or any other Applicable Law; and

 

(d)                                 In the event the Option or portion thereof
shall be exercised pursuant to Section 3.1 by any person or persons other than
Holder, appropriate proof of the right of such person or persons to exercise the
Option.

 

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

 

3.4                               Method of Payment.  Payment of the exercise
price and any applicable withholding tax shall be by any of the following, or a
combination thereof, at the election of Holder, subject to Sections 11.1 and
11.2 of the Plan:

 

(a)                                 Cash;

 

(b)                                 Check;

 

(c)                                  Delivery of a notice that Holder has placed
a market sell order with a broker with respect to Shares then issuable upon
exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate exercise price of the Shares with respect to which
the Option or portion thereof is being exercised and any applicable withholding
tax; provided, that payment of such proceeds is then made to the Company upon
settlement of such sale;

 

(d)                                 With the consent of the Administrator, by
delivery of a full recourse promissory note on such terms and conditions as may
be approved by the Administrator;

 

(e)                                  With the consent of the Administrator,
surrender of vested Shares owned by Holder which have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares with
respect to which the Option or portion thereof is being exercised and any
applicable withholding tax;

 

A-3

--------------------------------------------------------------------------------


 

(f)                                   With the consent of the Administrator,
surrendered Shares issuable upon the exercise of the Option having a Fair Market
Value on the date of exercise equal to the aggregate exercise price of the
Shares with respect to which the Option or portion thereof is being exercised
and any applicable withholding tax; or

 

(g)                                  With the consent of the Administrator,
property of any kind which constitutes good and valuable consideration.

 

Notwithstanding any other provision of the Plan or this Agreement, if Holder is
a Director or “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act, he or she shall not be permitted to make
payment pursuant to this Section 3.4, or continue any extension of credit with
respect to such payment with a loan from the Company or a loan arranged by the
Company, in violation of Section 13(k) of the Exchange Act.

 

3.5                               Tax Withholding.  The Company or any Affiliate
shall have the authority and the right to deduct or withhold, or require Holder
to remit to the Company or an Affiliate, an amount sufficient to satisfy
federal, state, local and foreign taxes (including Holder’s FICA or employment
tax obligation) required by law to be withheld with respect to any taxable event
concerning Holder arising as a result of the Option or otherwise under this
Agreement, including, without limitation, the authority to deduct such amounts
from other compensation payable to Holder by the Company or any Affiliate.

 

3.6                               Conditions to Issuance of Stock Certificates. 
The Company shall not be required to issue or deliver any Shares purchased upon
the exercise of the Option or portion thereof prior to fulfillment of all of the
conditions set forth in Section 11.4 of the Plan.

 

3.7                               Rights as Stockholder.  Holder shall not be,
nor have any of the rights or privileges of, a stockholder of the Company in
respect of any Shares purchasable upon the exercise of any part of the Option
unless and until such Shares shall have been issued by the Company to such
Holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company) and, once issued, such Shares
shall be freely tradeable and non-forfeitable. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 13.2 of the Plan.

 

3.8                               Fractional Shares.  In no event will
fractional shares be issued upon exercise of the Option.

 

ARTICLE IV

 

RESTRICTIONS

 

4.1                               Option Generally Not Transferable.

 

(a)                                 Subject to Section 4.1(c), the Option may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution or, subject to the consent of the
Administrator, pursuant to a DRO, unless and until the Shares underlying the
Option have been issued, and all restrictions applicable to such Shares have
lapsed.  Neither the Option nor any interest or right therein shall be liable
for the debts, contracts or engagements of Holder or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings

 

A-4

--------------------------------------------------------------------------------


 

(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.

 

(b)                                 Unless transferred to a Permitted Transferee
in accordance with Section 4.1(c), during the lifetime of Holder, only Holder
may exercise the Option or any portion thereof, unless it has been disposed of
pursuant to a DRO.  After the death of Holder, any exercisable portion of the
Option may, prior to the time when the Option becomes unexercisable under
Section 2.3, be exercised by Holder’s personal representative or by any person
empowered to do so under the deceased Holder’s will or under the then applicable
laws of descent and distribution.

 

(c)                                  Notwithstanding any other provision in this
Agreement, with the consent of the Administrator and to the extent the Option is
designated as a Non-Qualified Stock Option, the Option may be transferred to,
exercised by and paid to one or more Permitted Transferees, subject to the terms
and conditions set forth in Section 11.3 of the Plan. Subject to such conditions
and procedures as the Administrator may require, a Permitted Transferee may
exercise the Option or any portion thereof during Holder’s lifetime.

 

4.2                               Forfeiture and Claw-Back Provisions.  Holder
hereby acknowledges and agrees that the Award is subject to the provisions of
Section 11.5 of the Plan.

 

4.3                               Trading Restrictions.  The Company may
establish reasonably appropriate periods from time to time during which Holder’s
ability to engage in transactions involving the Company’s Common Stock is
subject to specific restrictions (“Restricted Periods”).  Notwithstanding any
other provisions herein, Holder may not exercise Options during an applicable
Restricted Period unless such exercise is specifically permitted by the Company,
in its sole discretion.  Holder may be subject to restrictions giving rise to a
Restricted Period for any reason that the Company determines appropriate,
including, restrictions generally applicable to employees or groups of employees
or restrictions applicable to Holder during an investigation of allegations of
misconduct or conduct detrimental to the Company or any Affiliate by Holder.

 

4.4                               Restrictive Covenants.  Unless Holder is a
party to an employment agreement with the Company or a Subsidiary, which
agreements sets forth provisions regarding Confidential Information (as defined
below), non-solicitation or non-competition that are less restrictive than the
provisions set forth in this Section 4.4, Holder and the Company agree that, in
exchange for the Company providing Holder with the consideration set forth
herein, and in order to protect the value of the equity-based compensation
provided to Holder in this Agreement, the following restrictions shall apply to
Holder:

 

(a)                                 Definitions.  For purposes of this
Agreement, the terms below are defined as follows:

 

(i)                                     “Business” means the business of
(A) delivering digital advertisements, or creating digital advertisements for
delivery, to broadcast destinations, the Internet, World Wide Web sites,
advertising technology platforms, second screens, personal or wireless devices
and other such destinations which can receive and display a digital
advertisement (collectively, the “Destinations”); or (B) developing proprietary
technologies to target or serve advertisements to the Destinations. For purposes
of this Agreement, Business is limited to the type conducted, in development,
offered, or provided by Company within Holder’s most recent two years of
employment.

 

(ii)                                  For purposes of this Section 4.4, the
“Company” means the Company and its Affiliates.

 

A-5

--------------------------------------------------------------------------------


 

(iii)                               “Competitor” or “Competitive Enterprise” is
any person, firm, company or other entity, which offers products and services in
the same or similar business as the Business of Company.

 

(iv)                              “Confidential Information” means data,
information, and materials that: (A) relate to the Business of Company or the
business of Company’s Customers, regardless of whether the data or information
constitutes a Trade Secret; (B) were disclosed to Employee or of which Holder
became aware as a consequence of Holder’s relationship with Company, whether
such data, information and materials are written, oral, in hard copy,
electronic, or other form; (C) have value to Company; (D) generally are not
known to Competitors of Company; and (E) include Trade Secrets and/or
Confidential Information. Confidential Information specifically includes, but is
not limited to the following:

 

(1)                                 Methods of operation, names of Customers,
price lists, financial information and projections, route books, personnel data,
software, programmer’s notes and flow-charts, business methods, technical
information;

 

(2)                                 The pricing extended or offered to any
Customer by Company, any Customer’s purchasing practices and preferences, any
Customer media plan (actual or prospective) prepared by Customer, any Customer
client list or list of prospective clients, and any information known by any
Customer about its clients or prospective clients, including but not limited to
client names, contact information, personal data or identifying numbers,
financial data, historical information, preferences and strategies, as well as
any compilations of same;

 

(3)                                 Company technology or technology in
development, including formulas, patterns, compilations (including compilations
of customer information), programs (including computer programs, software code
and models), devices (including equipment used to provide Company’s services),
methods (including aesthetic and functional designs), techniques (including
style and design technology and plans), drawings (including product or equipment
drawings), processes and methods, and research;

 

(4)                                 Company’s pricing, cost of goods sold,
material supplier contracts,  supplier costs, financial data (including
financial statements or summaries thereof, sales forecasts, margins, sales
histories, business plans, budgets and other forecasts), partnership or joint
venture agreement terms, product enhancements, strategic initiatives,
partnerships, investment opportunities or plans, planned or contemplated mergers
or acquisitions, enterprise valuations and stock option plans and agreements;

 

(5)                                 Company’s lists of actual or potential
Customers, Employees, Independent Contractors or suppliers (including
identifying information about those Customers or suppliers); and

 

(6)                                 Information regarding any of Company’s
Employees or Independent Contractors (including but not limited to contact
information, position, performance, compensation, etc.)

 

(v)                                 “Customer” is any person, firm, entity,
group or other organization that is or was solicited or serviced by Company,
whether or not such solicitation or servicing results or resulted in a sale or
revenue to Company.

 

A-6

--------------------------------------------------------------------------------


 

(vi)                              “Independent Contractor” is any independent
contractor of Company who is or was engaged to perform work on behalf of
Company.

 

(vii)                           “Material Contact” means contact between Holder
and any Customer (A) with whom Holder dealt on behalf of Company; (B) whose
dealings with Company were coordinated or supervised by Holder; (C) about whom
Holder obtained Confidential Information as a result of Holder’s employment with
Company; or (D) who received products or services authorized by Company, the
sale or provision of which resulted in compensation, commissions, or earnings,
due to Holder for work performed in the final two years of Holder’s employment.

 

(viii)                        “Territory” — means, unless another “Territory” is
identified in an employment agreement between Holder and the Company or one of
its Subsidiaries for purposes of the non-competition provisions in such
employment agreement, the United States, Israel, or any foreign country in which
the Company has marketed its products or services, directly or indirectly.

 

(ix)                              “Trade Secret” means information, without
regard to form, including, but not limited to, technical or nontechnical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a process, financial data, financial plans, product plans, or a list of
actual or potential customers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

(b)                                 Protectable Interest.  Holder acknowledges
and agrees that Company has a legitimate business interest in protecting its
relationships with its Customers and the goodwill associated therewith, as well
as its Confidential Information and Trade Secrets. Holder understands and agrees
that the relationship between Company and each of its Employees and Independent
Contractors constitutes a valuable asset of Company. Holder further acknowledges
and agrees that the covenants contained in this Agreement are reasonable and are
designed to protect Company’s legitimate business interests and relationships.

 

(c)                                  Non-disclosure and Restricted Use.  Holder
acknowledges that Company has and shall provide Holder with Confidential
Information throughout Holder’s employment to assist Holder in the performance
of duties.  Holder acknowledges receipt of good and valuable consideration, the
adequacy of which Holder hereby expressly acknowledges, in exchange for Holder’s
commitments as contained in this Agreement.  Holder shall use his or her best
efforts to protect Company’s Confidential Information and Trade Secrets.  Holder
shall not use, except in connection with work for Company, and will not disclose
during or following Holder’s employment, any Confidential Information or Trade
Secret.

 

(d)                                 Non-solicitation of Company Employees and
Independent Contractors.  Holder understands and agrees that the relationship
between Company and each of its Employees and Independent Contractors
constitutes a valuable asset of Company and may not be converted to Holder’s own
use. During employment and for 12 months after Holder’s employment terminates
for any reason, Holder shall not, on Holder’s behalf or for or on behalf of any
other party, solicit for employment any current Independent Contractor or any
current Employee, or any Independent Contractor or Employee who Company utilized
or employed and with whom Holder had contact with in the course of Holder’s work
with Company, during the two-year period immediately before Holder’s employment
terminated.

 

A-7

--------------------------------------------------------------------------------


 

(e)                                  Non-solicitation of Customers. During
employment, Holder shall not, for Holder’s benefit, or on behalf of any
Competitive Enterprise, solicit or attempt to solicit, directly or by assisting
others, or accept any Business from any of Company’s Customers or prospective
Customers. For the 12 months after Holder’s employment terminates for any
reason, Holder shall not, for Holder’s benefit, or on behalf of any Competitive
Enterprise, solicit or attempt to solicit, directly or by assisting others, or
accept any Business from any of Company’s Customers or prospective Customers,
with whom the Holder had Material Contact during the final two years of Holder’s
employment.

 

(f)                                   Non-Competition. During employment, Holder
shall not work for or serve as an independent contractor, consultant or advisor
to any Competitor or Competitive Enterprise located, operating, or conducting
business in the Territory. For the 12 months after Holder’s employment
terminates for any reason, Holder shall not, without Company’s written
agreement, engage in Business in competition with Company or Company’s
affiliates within Holder’s Territory.  Engaging in business includes but is not
limited to, working for or serving as an independent contractor, consultant or
advisor to any Competitor or Competitive Enterprise, located, operating, or
conducting Business in the Territory. Holder acknowledges that the Territory is
the primary location in which Holder performs services for Company, and thus the
area in which Holder’s provision of services in violation of the provisions of
this Section 4.4(f) would cause significant harm to Company.

 

(g)                                  Return of Materials. Holder agrees that he
or she will not retain or make copies of, and will immediately return to Company
on or prior to the termination of Holder’s employment, or at any other time
Company requests such return, any and all property of Company that is in his or
her possession or subject to his or her control.  Company property includes, but
is not limited to, keys, credit and identification cards, passwords, equipment,
Customer files and information, all Confidential Information and Trade Secrets,
and any copies thereof (in any form).  Holder agrees that he or she will
reimburse Company for all of its costs, including reasonable attorneys’ fees, of
recovering the above materials and otherwise enforcing compliance with this
provision if he or she fails to comply with this provision.

 

(h)                                 Irreparable Harm and Injunctive Relief. 
Holder acknowledges that any breach of these restrictive covenants would result
in material and irreparable damage to Company and that it likely would be
difficult to establish the monetary value of such
damage.                                                 Holder therefore agrees
that Company, in addition to any other rights and remedies available to it,
shall be entitled to seek a temporary or preliminary injunction, or other
temporary relief, for the purpose of maintaining the status quo pending final
resolution if any breach or threatened breach of this Agreement occurs and
Company in good faith believes that it may be irreparably harmed thereby.

 

(i)                                     Reasonableness of Restrictions.  Holder
has carefully read and considered the provisions of this Section 4.4 and, having
done so, agrees and acknowledges that the foregoing restrictions limit Holder’s
ability to engage in competition in the geographic region and during the period
provided for above.  Holder expressly warrants and represents that these
restrictions with respect to time, geographic territory, and scope of activity
are reasonable and necessary to protect the Confidential Information and the
Company’s business goodwill and competitive position.

 

(j)                                    Severability.  In the event that,
notwithstanding the foregoing, any of the provisions of this Section 4.4 shall
be held to be invalid or unenforceable, the remaining provisions thereof shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included therein.  In the event that any
provision of this Section 4.4 shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems reasonable
and enforceable, the time period and/or areas of restriction and/or related
aspects deemed reasonable and

 

A-8

--------------------------------------------------------------------------------


 

enforceable by the court shall become and thereafter be the maximum restriction
in such regard, and the restriction shall remain enforceable to the fullest
extent deemed reasonable by such court.  Notwithstanding Section 5.13 of this
Agreement, this Section 4.4 may be in addition to and does not limit the effect
of other agreements or understandings between Holder and the Company with
respect to matters addressed in it, including with respect to prohibitions
against competition and solicitation and the protection of the Company’s
Confidential Information.

 

(k)                                 Forfeiture.  The grant of the Option
provided herein and Holder’s agreement to the restrictions set forth in this
Section 4.4 are intended to be mutually dependent promises and in the event
Holder breaches or threatens to breach any of the covenants set forth in this
Section 2.5 or the covenants set forth in this Section 4.4 are held to be
invalid or unenforceable, then Holder shall immediately forfeit the outstanding
and unexercised portion of the Option. The forfeiture described in this
Section 4.4(k) is not intended as liquidated damages.  Holder acknowledges that
he or she would not be entitled to receive the Option but for his or her
agreement to the covenants set forth in this Section 4.4, and in the event the
Company does not receive the benefits of such covenants, Holder shall not retain
any benefits of the outstanding and unexercised portion of the Option.

 

ARTICLE V

 

OTHER PROVISIONS

 

5.1                               No Right to Continued Employment or Awards.

 

(a)                                 Nothing in the Plan, the Grant Notice, or
this Agreement shall confer upon Holder any right to continue in the employ or
service of the Company or any Affiliate or shall interfere with or restrict in
any way the rights of the Company and any Affiliate, which rights are hereby
expressly reserved, to discharge or terminate the services of Holder at any time
for any reason whatsoever, except to the extent expressly provided otherwise in
a written agreement between the Company or any Affiliate and Holder.

 

(b)                                 The grant of the Option is a one-time
benefit and does not create any contractual or other right to receive a grant of
Awards or benefits in lieu of Awards in the future.  Future grants, if any, will
be at the sole discretion of the Company.  In addition, the value of the Option
is an extraordinary item of compensation outside the scope of any employment
contract.  As such, the Option is not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments. The future value of the underlying Common Stock is unknown
and cannot be predicted with certainty.

 

5.2                               Adjustments.  Holder acknowledges that the
Option, including the vesting of the Option and the number of Shares subject to
the Option, is subject to adjustment in the discretion of the Administrator upon
the occurrence of certain events as provided in this Agreement and Section 13.2
of the Plan.

 

A-9

--------------------------------------------------------------------------------


 

5.3                               Notices.  Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of the Secretary of the Company at the Company’s corporate headquarters or to
the then-current email address for the Secretary of the Company, and any notice
to be given to Holder shall be addressed to Holder at the most recent physical
or email address for Holder listed in the Company’s personnel records. By a
notice given pursuant to this Section 5.3, either party may hereafter designate
a different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

 

5.4                               Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

5.5                               Governing Law; Venue; Severability.  The laws
of the State of Texas shall govern the interpretation, validity, administration,
enforcement and performance of the terms of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.  The parties agree
that any suit, action, or proceeding arising out of or relating to the Plan or
this Agreement shall be brought in the United States District Court for the
Northern District of Texas (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a Texas state court in Dallas County, Texas) and
that the parties shall submit to the jurisdiction of such court.  The parties
irrevocably waive, to the fullest extent permitted by law, any objection a party
may have to the laying of venue for any such suit, action or proceeding brought
in such court.  THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE
TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING.  If any one or more
provisions of this Agreement shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

 

5.6                               Conformity to Securities Laws.  Holder
acknowledges that the Plan, the Grant Notice and this Agreement are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated thereunder by
the United States Securities and Exchange Commission, including, without
limitation, Rule 16b-3 under the Exchange Act. Notwithstanding anything herein
to the contrary, the Plan shall be administered, and the Option is granted, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by Applicable Law, the Plan, the Grant Notice and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

5.7                               Tax Representations.  Holder has reviewed with
Holder’s own tax advisors the federal, state, local and foreign tax consequences
of this investment and the transactions contemplated by the Grant Notice and
this Agreement.  Holder is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  Holder
understands that Holder (and not the Company) shall be responsible for Holder’s
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

 

5.8                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer set forth herein, this
Agreement shall be binding upon Holder and his or her heirs, executors,
administrators, successors and assigns.

 

5.9                               Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan or this Agreement, if Holder is
subject to Section 16 of the Exchange Act, the Plan, the Option

 

A-10

--------------------------------------------------------------------------------


 

and this Agreement shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by Applicable Law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

5.10                        Amendment, Suspension and Termination. To the extent
permitted by the Plan, this Agreement may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Administrator; provided, that no amendment, modification, suspension or
termination of this Agreement shall impair any rights or obligations under this
Agreement in any material way without the prior written consent of Holder.

 

5.11                        Paperless Administration.  By accepting this Award,
Holder hereby agrees to receive documentation related to the Option by
electronic delivery, such as a system using an internet website or interactive
voice response, maintained by the Company or a third party designated by the
Company.

 

5.12                        Notification of Disposition.  If this Option is
designated as an Incentive Stock Option, Holder shall give prompt notice to the
Company of any disposition or other transfer of any shares of Common Stock
acquired under this Agreement if such disposition or transfer is made (a) within
two years from the Grant Date with respect to such shares of Common Stock or
(b) within one year after the transfer of such shares of Common Stock to Holder.
Such notice shall specify the date of such disposition or other transfer and the
amount realized, in cash, other property, assumption of indebtedness or other
consideration, by Holder in such disposition or other transfer.

 

5.13                        Entire Agreement.  The Plan, the Grant Notice and
this Agreement constitute the entire agreement of the parties and supersede in
their entirety all oral, implied or written promises, statements,
understandings, undertakings and agreements between the Company and Holder with
respect to the subject matter hereof, including without limitation, the
provisions of any employment agreement or offer letter regarding equity awards
to be awarded to Holder by the Company, or any other oral, implied or written
promises, statements, understandings, undertakings or agreements by the Company
or any of its representatives regarding equity awards to be awarded to Holder by
the Company.

 

A-11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO STOCK OPTION GRANT NOTICE

 

FORM OF EXERCISE NOTICE

 

Effective as of today,        , 20    , the undersigned (“Holder”) hereby elects
to exercise Holder’s option to purchase        shares of the Common Stock (the
“Shares”) of Sizmek Inc. (the “Company”) under and pursuant to the Sizmek Inc.
2014 Incentive Award Plan (the “Plan”) and the Stock Option Grant Notice and
Stock Option Agreement dated        , 20     (the “Option Agreement”).
Capitalized terms used herein without definition shall have the meanings given
in the Option Agreement.

 

Grant Date:

 

 

 

 

 

Number of Shares of Common Stock as to which Option is Exercised:

 

 

 

 

 

Exercise Price per Share of Common Stock:

 

$

 

 

 

Total Exercise Price:

 

$

 

 

 

Certificate to be Issued in Name of:

 

 

 

 

 

Cash Payment delivered herewith:

 

$

 

 

(Representing the full Exercise Price for the Shares, as well as any applicable
withholding tax)

 

 

 

Type of Option:

 

o  Incentive Stock Option

o  Non-Qualified Stock Option

 

1.                                      Representations of Holder.  Holder
acknowledges that Holder has received, read and understood the Plan and the
Option Agreement.  Holder agrees to abide by and be bound by their terms and
conditions.

 

2.                                      Rights as Stockholder.  Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to
Shares subject to the Option, notwithstanding the exercise of the Option.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13.2
of the Plan.  The Shares shall be freely tradeable and non-forfeitable.

 

3.                                      Tax Consultation.  Holder understands
that Holder may suffer adverse tax consequences as a result of Holder’s purchase
or disposition of the Shares.  Holder represents that Holder has consulted with
any tax consultants Holder deems advisable in connection with the purchase or
disposition of the Shares and that Holder is not relying on the Company for any
tax advice.

 

4.                                      Successors and Assigns.  This Agreement
shall inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer herein set forth, this Agreement shall
be binding upon Holder and his or her heirs, executors, administrators,
successors and assigns.

 

5.                                      Interpretation.  Any dispute regarding
the interpretation of this Agreement shall be submitted by Holder or by the
Company forthwith to the Administrator, which shall review such dispute

 

B-1

--------------------------------------------------------------------------------


 

at its next regular meeting.  The resolution of such a dispute by the
Administrator shall be final and binding on the Company and on Holder.

 

6.                                      Governing Law; Severability.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Texas, excluding that body of law pertaining to conflicts of law.
Should any provision of this Agreement be determined by a court of law to be
illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

7.                                      Notices.  Any notice required or
permitted hereunder shall be given in accordance with the provisions set forth
in Section 5.3 of the Option Agreement.

 

8.                                      Further Instruments.  The parties agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

 

ACCEPTED BY:  

 

SUBMITTED BY:  

 

 

 

SIZMEK INC.

 

HOLDER

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

B-2

--------------------------------------------------------------------------------